PRENDERGAST, P. J.
This is an appeal from a conviction for aggravated assault, with only a fine of $25 assessed.
There is no bill of exceptions and no complaint of the charge of the court. The sole question is whether or not the evidence is sufficient to sustain the conviction. The testimony of the state’s side, which was evidently believed, was amply sufficient to sustain the conviction. That of the appellant’s side, if the jury had believed it, would have been sufficient to have secured his acquittal. That question, however, was solely for the jury. We cannot disturb their verdict.
The judgment is affirmed.